DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-13, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donadel (US 2011/0146402), in view of, Thompson (US 2016/0349056).

          Donadel teaches:
        In regards to claim 1, Donadel discloses a method for start-up of a microelectromechanical system (MEMS) gyroscope having a plurality of intrinsic resonant modes, comprising: (abstract; 1 fig. 1, ‘micromechanical gyroscope’; para 0057, ‘actuation frequencies’, ‘operates as an adder’, ‘VT transduction signal’, ‘VSTM self-test signal’; fig(s) 4a-b, ‘transduction signal’)

          applying a drive signal to the MEMS gyroscope; and (3-4 fig. 1, ‘driving device’; para 0057, ‘actuation frequencies’, ‘operates as an adder’, ‘VT transduction signal’, ‘VSTM self-test signal’)


SS1, CSS2 signal sensing capacitors)

          wherein start-up includes the following steps performed in the recited order: (abstract)

          setting a frequency for the applied drive signal to a kicking frequency that is frequency offset from a resonant frequency corresponding to a desired one of the plurality of intrinsic resonant modes; (abstract; 1 fig. 1, ‘micromechanical gyroscope’; para(s) 0057, 0065-0075, ‘actuation frequencies’, ‘operates as an adder’, ‘VT transduction signal’, ‘VSTM self-test signal’; fig(s) 4a-b, ‘transduction signal’)


          determining that the amplitude of the sensed mechanical oscillation in response to the kicking frequency exceeds a first amplitude threshold; (para 0019, ‘recites proper function of the gyroscope can be determined on the basis of an amplitude of the fourth signal (signals), with respect to a reference value’; para(s) 0057, 0065-0075, ‘actuation frequencies’, ‘operates as an adder’, ‘VT transduction signal’, ‘VSTM self-test signal’; fig(s) 4a-b, ‘transduction signal’)

          controlling a drive frequency for the applied drive signal using a frequency tracking process so as to sustain mechanical oscillation at the frequency of the desired one of the plurality of intrinsic resonant modes; (fig(s) 4a-c; para 0032, para(s) 0057, 0065-0075, ‘actuation frequencies’, ‘operates as an adder’, ‘VT transduction signal’, ‘VSTM self-test signal’; fig(s) 4a-b, ‘transduction signal’)



          Donadel teaches the concept of the invention but does not go into detail about controlling a drive frequency, or more precisely sustaining a micromechanical MEMs Oscillation.

          Donadel teaches as recited in the specification ‘a gyroscope 100 comprises a microstructure 102, a driving device 103, a self-test actuator 104, a sensing device 105 a control unit 150, with read interface 123 is selectively connectable in succession to the signal sensing terminals 116-X, 116-Y, 116-Z which…………………………………… (in other words, the signal present on the output of the signal demodulator 127 cyclically represents the movements of the sensing masses 108-X, 108-Y, 108, which are all due to rotations about the axes X, Y, Z and to self-test actuation).’, however, does not go into detail about  sustaining oscillation or gain usually provided by a feedback circuit. (sensed signal from driving signal which can be compared (comparator) to a reference signal and fed back to a circuit to maintain frequency or amplitude)

           Donadel does not teach:



          gain controlling the applied drive signal so that the sensed amplitude of the mechanical oscillation matches a third amplitude threshold greater than the second amplitude threshold.  

          Thompson teaches:

         sensing an increase in the amplitude of the sensed mechanical oscillation that exceeds a second amplitude threshold; and (abstract; 235 fig 2, ‘feedback amplifier with gain control’, ‘this technology is known show drive electrode, sense electrode with proof mass 210 in a simplified diagram of a MEMs gyroscope sensor 200’; para 0034-0037; ‘sensed signal from driving signal which can be compared to a reference signal and fed back to a circuit to maintain frequency or amplitude’)

          gain controlling the applied drive signal so that the sensed amplitude of the mechanical oscillation matches a third amplitude threshold greater than the second amplitude threshold.  (abstract; 235 fig 2, ‘feedback amplifier with gain control’, ‘this technology is known show drive electrode, sense electrode with proof mass 210 in a simplified diagram of a MEMs gyroscope sensor 200’; para 0034-0037; ‘sensed signal from driving signal which can be compared to a reference signal and fed back to a circuit to maintain frequency or amplitude’)

         It would have been obvious before the effective filing date of the invention to combine the ‘method of controlling a MEMs gyroscope’ of Donadel with the ‘MEMs gyroscope’ of Thompson in order to provide a MEMs gyroscope that maintains or sustains the oscillations used to sense the orientation of movement.



          In regards to claim 2, Donadel discloses a method of claim 1, (see claim rejection 1) Thompson discloses wherein further comprising, in addition to gain controlling, simultaneously controlling the drive frequency for the applied drive signal using the frequency tracking process so as to sustain mechanical oscillation at the frequency of the desired one of the plurality of intrinsic resonant modes. (abstract; 235 fig 2, ‘feedback amplifier with gain control’; fig 4c, ‘frequency versus proof mass amplitude’)

          In regards to claim 3, Donadel discloses a of claim 1, (see claim rejection 1) Thomson discloses further comprising, prior to setting the frequency for the applied drive signal to the kicking frequency, allowing a period of time for residual mechanical oscillation of the MEMS gyroscope to quiet down.  (para(s) 0048-0051; fig(s) 4a-c)

          In regards to claim 4, Donadel discloses a method of claim 3,(see claim rejection 3) Thompson discloses wherein allowing a period of time further includes inhibiting 


          In regards to claim 10, Donadel discloses a method for start-up of a resonant mechanical system having an intrinsic resonant mode, comprising: (para 0005; abstract; 1 fig. 1, ‘micromechanical gyroscope’; para 0057, ‘actuation frequencies’, ‘operates as an adder’, ‘VT transduction signal’, ‘VSTM self-test signal’; fig(s) 4a-b, ‘transduction signal’)

         applying a drive signal which induces oscillation of the resonant mechanical system; and (3-4 fig. 1, ‘driving device’; para 0057, ‘actuation frequencies’, ‘operates as an adder’, ‘VT transduction signal’, ‘VSTM self-test signal’)

         sensing frequency and amplitude of mechanical oscillation in response to the applied drive signal; wherein start-up includes the following steps performed in the recited order: (8 fig. 1, ‘sensing mass’; para 0039; 16a-b signal sensing terminal; CSS1, CSS2 signal sensing capacitors)


         sweeping a frequency for the applied drive signal over a range of kicking frequencies that are near a resonant frequency of said intrinsic resonant mode; (fig(s) 4a-c; para 0032, para(s) 0057, 0065-0075, ‘actuation frequencies’, ‘operates as an adder’, ‘VT transduction signal’, ‘VSTM self-test signal’; fig(s) 4a-b, ‘transduction signal’)


         identifying one of kicking frequencies of said range as corresponding to the resonant frequency if the amplitude of the sensed mechanical oscillation exceeds a first amplitude threshold; (fig(s) 4a-c; para 0032, para(s) 0057, 0065-0075, ‘actuation frequencies’, ‘operates as an adder’, ‘VT transduction signal’, ‘VSTM self-test signal’; fig(s) 4a-b, ‘transduction signal’; para 0034-0037; ‘sensed signal from driving signal which can be compared to a reference signal and fed back to a circuit to maintain frequency or amplitude’)

          controlling a drive frequency for the applied drive signal using a frequency tracking process so as to sustain mechanical oscillation at the frequency of the desired one of the plurality of intrinsic resonant modes; (fig(s) 4a-c; para 0032, para(s) 0057, 0065-0075, ‘actuation frequencies’, ‘operates as an adder’, ‘VT transduction signal’, ‘VSTM self-test signal’; fig(s) 4a-b, ‘transduction signal’)

          Thompson discloses:

          sensing an increase in the amplitude of the sensed mechanical oscillation that exceeds a second amplitude threshold; and (abstract; 235 fig 2, ‘feedback amplifier with gain control’, ‘this technology is known show drive electrode, sense electrode with proof mass 210 in a simplified diagram of a MEMs gyroscope sensor 200’; para 0034-0037; 


          gain controlling the applied drive signal so that the sensed amplitude of the mechanical oscillation matches a third amplitude threshold greater than the second amplitude threshold. (abstract; 235 fig 2, ‘feedback amplifier with gain control’, ‘this technology is known show drive electrode, sense electrode with proof mass 210 in a simplified diagram of a MEMs gyroscope sensor 200’; para 0034-0037; ‘sensed signal from driving signal which can be compared to a reference signal and fed back to a circuit to maintain frequency or amplitude’)
 

          In regards to claim 11, Donadel discloses a method of claim 10, (see claim rejection 10) Thompson discloses wherein further comprising, in addition to gain controlling, simultaneously controlling the drive frequency for the applied drive signal using the 23 3447192.3Customer No. 30430Attorney Docket 58941-02004 frequency tracking process so as to sustain mechanical oscillation at the frequency of the desired one of the plurality of intrinsic resonant modes.  (abstract; 235 fig 2, ‘feedback amplifier with gain control’; fig 4c, ‘frequency versus proof mass amplitude’)

          In regards to claim 12, Donadel discloses a method of claim 11, further comprising, prior to sweeping the frequency (fig(s) 4a-c; para 0032, para(s) 0057, 0065-0075, ‘actuation frequencies’, ‘operates as an adder’, ‘VT transduction signal’, ‘VSTM self-test signal’; fig(s) 4a-b, ‘transduction signal’)
Thomson discloses a period of time for residual mechanical oscillation of the resonant mechanical system to quiet down.  (para(s) 0048-0051; fig(s) 4a-c)


         In regards to claim 13, Donadel discloses a method of claim 12, (see claim rejection 12) Thompson discloses wherein allowing a period of time further includes inhibiting application of a force to the resonant mechanical system through the applied drive signal during said period of time.  (para(s) 0048-0051; fig(s) 4a-c)


          In regards to claim 17, Donadel discloses a method of claim 10, (see claim rejection 10) wherein sweeping comprises progressively changing the kicking frequency for the applied drive signal in frequency steps to approach the resonant frequency.  (fig(s) 4a-c; para 0032, para(s) 0057, 0065-0075, ‘actuation frequencies’, ‘operates as an adder’, ‘VT transduction signal’, ‘VSTM self-test signal’; fig(s) 4a-b, ‘transduction signal’)


          In regards to claim 19, Donadel discloses a method of claim 10, (see claim rejection 10) wherein the resonant mechanical system is a microelectromechanical system (MEMS) gyroscope. (abstract; fig 1; fig(s) 4a-c; para 0032, para(s) 0057, 0065-T transduction signal’, ‘VSTM self-test signal’; fig(s) 4a-b, ‘transduction signal’)



Allowable Subject Matter

Claim(s) 5-9, 14-16, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852